Citation Nr: 1234219	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-18 682A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES


1. Whether new and material evidence has been received to reopen a decision that the character of discharge from the appellant's period of service from April 1974 to March 1975 is a bar to receiving Department of Veterans Affairs (VA) compensation benefits.

2. Whether the character of discharge from the appellant's period of service from April 1974 to March 1975 is a bar to receiving VA compensation benefits.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The appellant had active duty service from April 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 administrative decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant requested, and was scheduled for, a Travel Board hearing at the RO in April 2012; however, he failed to report for that hearing.  

At the outset, the Board acknowledges that in August 2007, the RO characterized the issue on appeal as whether the character of discharge from the appellant's period of service from April 1974 to March 1975 is a bar to receiving VA compensation benefits.  However, the record reflects that this claim was initially denied in a July 1977 administrative decision, which became final.  As such, the claim has been appropriately recategorized as whether new and material evidence has been received to reopen a decision that the character of discharge from the appellant's period of service from April 1974 to March 1975 is a bar to receiving VA compensation benefits.  Having reopened the claim, the Board has jurisdiction to review the issue de novo, based on the whole record.  However, the Board finds that additional development is required in this case prior to adjudication of the underlying issue of whether the character of discharge from the appellant's period of service from April 1974 to March 1975 is a bar to receiving VA compensation benefits.

The issue of whether the character of discharge from the appellant's period of service from April 1974 to March 1975 is a bar to receiving VA compensation benefits is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1. By July 1977 administrative decision, the RO found that the character of the appellant's discharge was a bar to VA benefits for the appellant's period of service from April 1974 to March 1975.  The appellant did not appeal the July 1977 decision and it became final.

2. The additional evidence added to the record since the RO's July 1977 decision was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the character of discharge appeal.


CONCLUSIONS OF LAW

1. A July 1977 RO administrative decision, which determined that the appellant's character of discharge, following service from April 1974 to March 1975, precluded basic eligibility for VA benefits, is final.  38 U.S.C.A. § 7105(b) (West 2002). 

2. The evidence received since the RO's July 1977 denial is new and material concerning whether the appellant's character of discharge for a period of service from April 1974 to March 1975 bars VA compensation benefits; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board has considered whether the notice and development provisions of VA law are applicable to this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  Given the Board's decision to reopen the claim of whether the character of discharge from the appellant's period of service from April 1974 to March 1975 is a bar to receiving VA compensation benefits, there is no duty to discuss at this time whether VA has complied with the Veterans Claims Assistance Act of 2000.  To the extent that this claim has been reopened, any failure of VA to provide the appellant the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.  With regard to the reopened claim, however, since this case involves the legal question regarding whether the appellant has adequate standing to apply for VA benefits, the notice and duty to assist provisions do not apply.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Nonetheless, the Board notes that the RO sent the Appellant a letter in October 2006, basically advising him on what was needed to substantiate the claim regarding whether the character of discharge from his period of service from April 1974 to March 1975 was a bar to receiving VA benefits.

II. New and Material Evidence

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  The term 'veteran' means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation, is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2011).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).  However, a discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b).

The record reflects that the appellant served on a period of active duty from April 1974 to March 1975, and was discharged from service, due to unfitness, because of frequent incidents of a discreditable nature with civil or military authorities, and was given an other than honorable discharge.  A physical examination at the time of his discharge from service showed that he was evaluated as psychiatrically normal. 

An other than honorable discharge is not necessarily tantamount to a dishonorable discharge.  However, a discharge or release from service for one of the following reasons is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude; (4) willful and persistent misconduct (That includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.); and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

For VA purposes, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565 (1994).  38 C.F.R. § 3.12 does not limit dishonorable conditions to only those cases where dishonorable discharge was adjudged.  A dishonorable discharge imposes a bar to VA benefits predicated on that service.  38 U.S.C.A. § 101(2).  As noted, a discharge, however, under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Specifically, if it is established to the satisfaction of VA that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by VA based upon the period of service from which such person was separated.  38 U.S.C.A. § 5303(b).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); VAOPGCPREC 20-97.

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

The burden is on the claimant to establish, by a preponderance of the evidence, that he is a "veteran" (with a qualifying discharge), and the reasonable doubt doctrine does not apply in such a case.  D'Amico v. West, 12 Vet. App. 264 (1999); Laruan v. West, 11 Vet. App. 80 (1998); Holmes v. Brown, 10 Vet. App. 38 (1997); Struck v. Brown, 9 Vet. App. 145 (1996).  A serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535 (2000).

The Court has held that components of insanity definitions used in criminal cases do not apply in determining whether claimant was insane at time he committed offenses leading to his discharge; that the Board is required to consider a claimant's mental state at time he committed the offenses for which he was discharged and received his dishonorable discharge; and that the Board is required to obtain a medical opinion to determine whether claimant's behavior during prior offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case- by-case basis in light of the authorities defining the scope of the term insanity.  The opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community."  Generally, insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts; he or she is a danger to himself or others.  He or she is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder.  The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder.  The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).

In a July 1977 administrative decision, the RO concluded that the appellant's discharge was issued under dishonorable conditions, which constituted a bar to the payment of VA benefits.  Thereafter, in September 2006, the appellant sought entitlement to VA pension benefits, by filing a formal claim (VA Form 21-526).  

This appeal arises from an August 2007 determination wherein the RO denied the appellant's claim; finding that the appellant's character of discharge constituted a bar to payment of VA benefits.  However, regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

To reopen a claim following a final decision, the claimant must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

At the time of the July 1977 administrative decision, the evidence of record included service treatment records and personnel records.  The appellant's service records showed that in November 1974 he approached his battery commander and asked to be discharged, and indicated that there was nothing that could change his mind about wanting to get out of service.  Thereafter, the appellant received three Article 15s, including for leaving his place of duty at which he was required to be in December 1974; disobeying an order to attend counseling (CDAAC) in January 1975; and leaving his place of duty and being found in bed in January 1975.  With regard to the last Article 15's circumstances, the appellant made a statement in which he claimed he left his post because he feared he would be killed and that his post was taken by a friend.  He also had multiple informal and formal counseling sessions regarding his behavior.  In February 1975, the commanding officer for the appellant's unit recommended that the appellant be eliminated from service, in view of his three Article 15's and his continued reticence to improve his behavioral pattern.  It was recommended that he be eliminated from service due to unfitness because of frequent incidents of a discreditable nature with civil or military authorities.  There is an undated Report of Mental Status Evaluation on which it was noted that the appellant's behavior was normal and he had no significant mental illness.  On an undated report of medical history, he responded "yes" to having or having had depression or excessive worry and loss of memory or amnesia.

A review of the record shows that the appellant's commanding officer provided a statement recommending that the appellant be eliminated from service before the expiration of his term of service.  Therein, the Captain indicated that the appellant started off his first day in the battalion by telling the battalion commander that he wanted out of service and wanted out the next day, and that he felt the Army had mistreated him by sending him to Europe.  The Captain indicated he advised the appellant that he should stay in Germany for awhile before making any decisions about how bad it was, but that within one week of this talk, the appellant reportedly began to cause problems.  The Captain explained that the appellant refused to go back to classes that were part of his in-processing, that he caused problems for those who lived with him, that he continued to come to the Captain's office wondering when he was going to be let out of service.  The Captain indicated that because of some of the things the appellant had said in the past, he was sent to mental hygiene and a counselor there had indicated that the appellant was immature and had made up his mind he wasn't going to cooperate with anyone until he was assigned out of Europe.  The Captain indicated that at that time, the appellant began to refuse to do anything unless watched by a supervisor, refused to go back to mental hygiene, and many times had left his duties before they were done.  Thereafter, the record reflects that in December 1974 and January 1975, the appellant underwent three Article 15 proceedings - once for disobeying an order and twice for absenting himself from his place of duty.  During this time, he also underwent many sessions of informal and formal counseling , but was subsequently recommended for elimination from service.  

Evidence added to the claims folder since the July 1977 RO denial includes VA treatment records, private treatment records, a letter from the appellant's treating psychologist, dated in June 2009, and the appellant's lay statements.

VA treatment records reflect that the appellant was admitted in April 1977 with a diagnosis of likely schizophrenia.  By history, it was reported that the appellant was well until late 1974 or early 1975.  He had enlisted in the Army and began to develop paranoid delusions.  At that time, the appellant's mother reportedly noted that the appellant sent home "unusual" letters such as telling her that other soldiers had "dropped a dime" in front of him and that meant he was going to die.  The appellant reportedly abandoned his guard post one night because he was afraid people were after him.  After receiving an undesirable discharge, the appellant went back home and his mother noted that the appellant was different than before with delusions of the car and house being bugged, and being chased by the CIA and mafia.  His mother also reported that he talked little and that while he made attempts to get jobs, he was often fired for unknown reasons.  The examiner reported that the appellant had been hospitalized by a doctor for 10 days in October 1976 at Springfield Memorial Hospital where a diagnosis of probable schizophrenia (schizoaffective type) was made.  The appellant was begun on Prolixin I.M. with the last injection March 1976.  Since October 1976, the appellant was "calmer" according to his mother without delusions or hallucinations and with more appropriate affect but more withdrawn and quiet.  It was also noted that the appellant had used acid once, and marijuana and hash occasionally.  In the previous few months, he had sniffed gasoline few times with friends and was admitted to Springfield Memorial Hospital in April 1977 following inhalation of paint lacquer.  After an apparently unremarkable course, the appellant was brought to VA directly from that hospital accompanied by his mother.  

In a related April 1977 VA Admission Note, the appellant reported that he had received two Article 15's while in the Army and was discharged dishonorably.  He admitted to use of LSD and downers in December 1974 while in Germany, and apparently developed some delusions at that time involving his being knifed by friends of his drug suppliers which he admitted was mostly in his own mind.  The appellant reported that he was subsequently outprocessed and returned home.  Since that time he had lived at him with his parents and siblings and had been unemployed.  He related that he had no difficulties mentally during this period.  He stated that there was one episode of a fight while intoxicated and a motorcycle ticket but he denied hallucinations, delusions of mafia, CIA, thought reading, or thought control.  Following mental status evaluation, the diagnostic impression was possible schizophrenia; possible normal (by the examiner's observations and his history).  

Private treatment records showed that starting in 1980, the appellant received ongoing mental health treatment for schizophrenia and schizoaffective disorder.  Additional VA treatment records showed that starting in February 1999, he was treated for schizophrenia and schizoaffective disorder.  

In a statement dated in November 2006, the appellant contended that the character of his discharge should not be a bar to VA benefits.  Specifically, he argues that his discharge should have been honorable, and that his intention was to honorably serve his country, but claimed he became mentally ill while in service.  He claims that when he was sent to Germany in service, he started to have problems with his mind, had difficulty concentrating, racing thoughts, and bizarre, paranoid, and delusions thoughts.  He claimed he was sent to a military hospital and put on medication, but continued to have problems with his mind and was unable to function in the Army.  He also claimed that since he was discharged from service, he has been in and out of hospitals and mental health facilities ever since.

A private treatment plan dated in April 2009, showed that the appellant had been involuntarily admitted to an Illinois mental health facility since 2005, and his diagnosis has remained schizophrenia, paranoid type, chronic.  

In a letter dated in June 2009, a private psychologist from Chester Mental Health Center noted that the appellant's illness began when he was approximately 19 to 23 years old, at McFarland Mental Health Center.  The diagnosis was schizophrenia, paranoid type, chronic.  The psychologist indicated that the appellant was psychotic with a great deal of delusional content, though he had improved somewhat.  The psychologist further indicated that given the appellant's service history and the nature of his illness, he did not appear to have adequate understanding of the nature and consequences of his behavior or charges, and continued to insist on the roles of angels, Satan, demons, and the golden fleece in the crime/service violation for which he was charged.  The psychologist indicated that despite multiple medication changes, the appellant had not been able to exhibit the ability to assist in his own defense and did not have a rational understanding of the proceedings against him, and that the appellant should therefore have access to his VA benefits.

For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that the private psychologist's opinion, the credibility of which must be presumed, when taken together with the appellant's assertions, provides for the first time evidence in support of the appellant's claim that he may have been insane at the time he committed the offenses that caused his discharge and therefore these offenses should not be a bar to his obtaining VA benefits.  38 U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b), 3.354.  Thus, the Board concludes that this evidence is new, in that it has not been previously considered and is not cumulative, and is material because it addresses the issue of whether the Appellant was sane in service.  Moreover, it raises a reasonable possibility of substantiating the claim, as it pertains to a significant question to be resolved in the character of discharge claim.  Therefore, the Board finds that the additional evidence is both new and material evidence as defined by regulation.  Id.; 38 C.F.R. § 3.156(a).  The claim for entitlement to VA benefits based on the character of the appellant's discharge is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, before proceeding to consider the claim on the merits, the Board finds that additional development is warranted.  As such the underlying claim in this case is being remanded to the RO for such action. 


ORDER

New and material evidence has been received to reopen a decision that the character of discharge from the appellant's period of service from September 1968 to January 1970 is a bar to receiving VA compensation benefits; to that extent only, the appeal is granted.


REMAND

The appellant contends that the character of his discharge from service should not be a bar to the award of VA benefits.  In support of his claim, he has basically asserted that his behavior in service was the result of the onset of mental illness during service.  As noted above, however, mental illness is not identical to insanity.  Beck v. West, supra.  Moreover, components of insanity definitions used in criminal cases do not apply in determining whether claimant was insane at time he committed offenses leading to his discharge.  Gardner v. Shinseki, supra.

As noted, the appellant has submitted a private psychologist statement dated in June 2009 which is generally supportive of his claim although there is no indication that the appellant's service records or the information in the Veteran's claims folder was reviewed.  Statements contained in April 1977 VA treatment records also include a history provided by the appellant and his mother regarding the nature and onset of the appellant's mental illness.  Further, the Board notes that the appellant's service records include a mental status examination that reflected no mental illness and that the appellant was able to distinguish right from wrong.  

The Court has held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during prior offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations.  Id.  Such an opinion has not yet been obtained.  On remand, the appellant's claims file should be forwarded to a VA psychiatrist or psychologist in order to obtain a medical opinion that specifically addresses the insanity criteria under 38 C.F.R. § 3.354. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the appellant's claims file to a VA psychiatrist or psychologist to determine whether the appellant was insane under VA regulations at the time of his misconduct in service. 

The claims file including a copy of this remand must be made available to, and be reviewed by, the psychiatrist or psychologist.  The psychiatrist or psychologist should indicate such review in the report or in an addendum.

The psychiatrist or psychologist should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that at the time of the misconduct in service:

(a) A psychiatric disability caused a prolonged deviation from the appellant's normal behavior; or

(b) interfered with the peace of society; or

(c) caused him to so depart from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  

The psychiatrist or psychologist should provide a thorough rationale for these opinions as to whether the appellant was insane within the definition of 38 C.F.R. § 3.354(b) and as set forth in VAOPGCPREC 20-97 (May 22, 1997), both summarized above.  If the psychiatrist or psychologist is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits. The appellant should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


